Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on March 31, 2022. Claim 12 has been amended. Claim 1 has been previously cancelled. Claims 2-19 are pending.

Claims 2-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 2-7, the cited prior art of record does not teach or fairly suggest a wearable device control apparatus wherein, along with the other claimed features, receive, via the input device, data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control device parameter coarse adjustments: generate a command signal that includes information representative of the selected load control device parameter coarse adjustment; and communicate to the network device, via the wireless communication interface, the generated command signal, as recited in claim 2.
Regarding Claims 8-13, dependent claim 12 has been amended to overcome the claim objection cited in the Quayle Office action dated on January 21, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method to control an electrical load device using a wearable device wherein, along with the other claimed steps, receiving, by the wearable device control circuitry via an operatively coupled input device, a user input that includes data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control device parameter coarse adjustments: 
Regarding Claims 14-19, the cited prior art of record does not teach or fairly suggest a non-transitory, machine-readable, storage device that includes instructions that, when executed by a wearable device control circuitry wherein, along with the other claimed steps, receive, , via an operatively coupled input device, a user input that includes data indicative of a selected one of the plurality of load control device parameter coarse adjustments; and responsive to receipt of the data representative of the selected one of the plurality of load control device parameter coarse adjustments: generate a command signal that includes information representative of the selected load control device parameter coarse adjustment; and cause communicatively coupled wireless communications interface circuitry to communicate the generated command signal to the network device, as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896